Mr.. J. Heydeneeldt
delivered the opinion of tho Court.
Mr. Ch. J. Murray concurred.
The averment of the amended answer of the defendants, as to Martin’s acquisition of Morgan’s interest, is too loose and uncertain. It should, at least, have alleged a positive transfer or assignment, and the character of it, so that the plaintiff would be put upon notice of what he had to meet. The demurrer was, therefore, properly sustained.
The Court exercised its discretion in disallowing the second amendment, and we do not think it a proper question for our revision.
All evidence in relation to tbe joint contract was properly excluded where the pleadings set up a,several contract alone.
Judgment affirmed.